DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
• The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
• This action is responsive to the following communication: US Patent Application filed on 5/23/2021.
• Claims 1-20 are currently pending. 


Information Disclosure Statement
• The information disclosure statement (IDS) submitted on 5/23/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Anderson et al (US 20190140986).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) 


Regarding claim 1, Anderson further discloses a computer-implemented method comprising: receiving, by a primary chatbot, a query (fig. 1) from a user; analyzing, using natural language (NLP, par. 8) processing techniques, the query; identifying, from the analyzing, one or more key features (intents/entities, pars. 22-23) of the query; pushing the one or more key features to one or more secondary chatbots (secondary chatbots, fig. 1-2); identifying which one of the primary chatbot and the one or more secondary chatbots (transmittin/transferring to secondary chatbots based upon calculated ranking scored, abstract, pars. 22-27, fig. 1-2) is to respond to the query; and transmitting (transmitting via network back to user’s computer, fig. 1, abstract, and pars. 22-27) a response to the query to the user. 

Regarding claim 2, Anderson further discloses the method of claim 1, further comprising: pushing, in response to identifying that a first secondary chatbot (identify secondary chatbots using ranking algorithms, figs. 1-2, pars. 22-27) is to respond to the query, the query to the first secondary chatbot; and receiving (transmitting/receiving via network as shown in fig. 1) the response from the first secondary chatbot. 

Regarding claim 3, Anderson further discloses the method of claim 2, further comprising: generating, automatically, a second query, wherein the second query includes a prompt for user feedback (par. 10); receiving the user feedback; and updating, in response to receiving the user feedback, a respondent classifier, wherein the respondent classifier indicates to the primary chatbot that the first secondary chatbot is predicted to respond to succeeding queries (fig. 1, pars. 22-23). 

Regarding claim 4, Anderson further discloses the method of claim 1, wherein identifying which one of the primary chatbot (fig. 4) and the one or more secondary chatbots (modular chatbots, fig. 1) is to respond to the query comprises: polling each of the primary chatbot and the one or more secondary chatbots, wherein the polling indicates each of the primary chatbot's and the one or more secondary chatbots' confidence (score ranking, abstract, fig. 4) in the other 

Regarding claim 5, Anderson further discloses the method of claim 4, wherein polling for each of the primary chatbot's and the one or more secondary chatbots' confidence in the other chatbots responding to the query comprises: comparing the one or more key features (par. 23) to metadata associated with each of the primary chatbot and the one or more secondary chatbots; identifying how much of the metadata matches the one or more key features; and allocating a numerical tag to each of the primary chatbot and the one or more secondary chatbots, wherein the numerical tags indicate the amount of metadata that matched the one or more key features (pars. 22-23). 

Regarding claim 6, Anderson further discloses the method of claim 1, wherein pushing the one or more key features to the one or more secondary chatbots is in response to determining that the primary chatbot is incapable (par. 11) of answering the query. 

Regarding claim 7, Anderson further discloses the method of claim 6, further comprising: replacing (replacing chatbots with capable features, pars. 22-27 based upon ranking) the primary chatbot with one of the one or more secondary chatbots; and transferring (fig. 2) the user to the one of the one or more secondary chatbots for the response to the query. 

Regarding claims 8-20 recite limitations that are similar and in the same scope of invention as to those in claims 1-7 above; therefore, claims 8-20 are rejected for the same rejection rationale/basis as described in claims 1-7.

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571)272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THIERRY L PHAM/Primary Examiner, Art Unit 2674